lunch[,] . . . release [juror no. 70, and] . . . [t]hen . . do the Batson." After
                formally dismissing juror no. 70, the district court conducted the Batson
                hearing and rejected Orellana's challenge. 2
                                  The jury convicted Orellana and this appeal followed. On
                appeal, Orellana argues that the district court erred in denying his Batson
                challenge   . 3




                                  In criminal prosecutions, the Sixth Amendment provides a
                defendant the right to a fair trial—which includes the right "to be tried by
                a jury whose members are selected pursuant to nondiscriminatory
                criteria." Batson v. Kentucky, 476 U.S. 79, 85-86 (1986). Thus,
                peremptory challenges cannot be used to remove potential jurors solely on
                the basis of their race. Diomampo v. State, 124 Nev. 414, 422, 185 P.3d
                1031, 1036 (2008).
                                  In reviewing a Batson challenge, this court gives great
                deference to the trial court's decision. Diomampo, 124 Nev. at 422-23, 185


                      'We note that prior to juror no. 70's dismissal, there is no record of
                Orellana providing a prima facie case for his Batson challenge or of the
                State providing a race neutral reason for striking juror no. 70.

                      2 Theparties are familiar with the facts in this case; thus, we will not
                recount them except as pertinent to this disposition.

                      3 0rellana raises three additional issues on appeal: (1) there was
                insufficient evidence to support his conviction, (2) the district court erred
                in allowing the jury to view an audio-video playback of a witness'
                testimony, and (3) the district court erred in allowing non-relatives to
                speak at the sentencing hearing. We conclude that there was sufficient
                evidence to convict Orellana. See Mitchell v. State, 124 Nev. 807, 816, 192
                P.3d 721, 727 (2008); Jackson v. Virginia, 443 U.S. 307, 319 (1970). Due to
                our determination regarding the Batson issue, we decline to address
                Orellana's additional arguments on appeal.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                P.3d at 1036-37. However, any structural errors in the Batson challenge
                process warrant an automatic reversal because structural errors "'render a
                trial fundamentally unfair." 4 Cortinas v. State, 124 Nev. 1013, 1024, 195
                P.3d 315, 322 (2008) (quoting Neder v. U.S., 527 U.S. 1, 8 (1999)). If a
                party formally asserts a Batson challenge to the opposing party's use of a
                peremptory challenge, a district court commits a structural error if it
                dismisses the challenged prospective juror prior to conducting a Batson
                hearing. Brass v. State, 128 Nev. „ 291 P.3d 145, 149 (2012).
                              Here, the district court dismissed juror no. 70 prior to
                conducting the Batson hearing; therefore, in accordance with Brass, the
                district court committed a structural error. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.

                                                                                   J.
                                                   Douglas


                                                                                   J.
                                                   GibSons

                                                         beigiot
                                                                                   J.
                                                   Parraguirre


                      4An  error is structural when it affects how a "trial proceeds, rather
                than simply an error in the trial process itself." Manley v. State, 115 Nev.
                114, 122, 979 P.2d 703, 708 (1999) (quoting Arizona v. Fulminante, 499
                U.S. 279, 310 (1991)).




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                  cc: Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A     •